DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to for the limitations “…welding robot is movable in three dimensionally…” and “…cutting robot is movable in three dimensionally…”.  It appears these limitations should be “three dimensions”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: laminating device, cutting device, height measuring device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “laminating device” in Claims 1, 3 and 4 is being interpreted under 35 U.S.C. 112(f) as pertaining to either a welding robot (from ¶0014 of the specification) or a laser (from ¶0045 of the specification).
The limitation “cutting device” in Claim 3 is being interpreted under 35 U.S.C. 112(f) as pertaining to a cutting robot. (from ¶0014 of the specification) 
The limitation “height measuring device” in Claim 3 is being interpreted under 35 U.S.C. 112(f) as pertaining to a contact or non-contact measuring device. (from ¶0020 of the specification) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 has been amended (in the claims dated 28 August 2019) to recite “A computer program product, for manufacturing a laminate-molded object, comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to execute process”.  There is no mention in the specification as filed of a computer or processor that executes a process.  The closest mention is in ¶0022 where a manufacturing program, that is stored in a memory, is executed.  However, the specification lacks description of any kind of structure (computer) that incorporates a processor to execute the process.  The specification is also silent regarding a non-transitory computer readable storage medium have instructions encoded thereon.
Claim 1 has been amended (in the claims dated 25 October 2021) to recite “the tip arm of the articulated cutting robot is movable in three dimensionally so that the metal processing tool can be at any position with respect to the each layer.”  This amendment does not appear to have support in the specification.  Figure 1 shows the welding robot (20) has a tip (21) that has a structure that is capable of moving in three dimensions.  ¶0016 describes the welding robot as having a tip arm capable of movement in three dimensions, yet the description of the cutting robot (30) in ¶0018 states that the robot has a tip arm, and that the entire robot can be moved three dimensionally, not the tip arm.  Figure 1 appears to show a different structure of the tip arm of the cutting robot (30) and the welding robot (20).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 have been amended to remove antecedent basis and 112(f) interpretation issues that caused 112(b) rejections.  The rejections of claims 1-3 under 35 U.S.C. 112(b) are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TSUMURAYA (US 20180071987 A1).
Claims 3 and 4 are product claims that contain structure that is intended to perform a functional limitation.  These functional limitations are being interpreted based on MPEP 2114 and 2173.05 (g).
As to claim 3, TSUMURAYA teaches a system for manufacturing a laminate-molded object (¶0042 teaches the apparatus is for forming a 3D shaped object and that the methods can be SLS, FDM, ink jet, gypsum powder lamination, or other 3D printing methods.), comprising: a laminating device for forming melt beads of a plurality of layers based on layer shape data representing the shape of the layers (Figure 2 teaches a laminating device (14) that is described as an irradiation unit in ¶0047.  This is interpreted as an analogous laser to applicant’s laminating device in that it is a laser welding head that is controlled by a controller.  ¶0062 teaches the controller (17) controls the scan path of the irradiation unit (14).  Figure 3b shows the scan path.), in which a shaped object is divided into the plurality of layers parallel to each other (Figure 2 teaches the object on a platform (13) that is built up of layers.  ¶0005 teaches the method involves building up an object from layers.); a cutting device capable of cutting the melt bead formed by the laminating device (Figures 1 and 2 teach a cutting device (15) that is controlled by a control device (17).  A device that performs actions based on inputs from a controller is interpreted as an analogous cutting robot.); a height measuring device for measuring the height of the formed melt bead (Figures 1 and 2 teach the inspecting unit (16) that measures information during the process.  ¶0051 teaches the inspection unit can be a contact or non-contact device.  ¶0051 also discloses that the inspecting unit (16) comprises a three dimensional shape measurement device (161) that is interpreted as capable of measuring the height as claimed.); and a controller which controls the laminating device to form the melt bead of the plurality of layers based on the layer shape data of each layer (¶0065 teaches that the inspecting unit (16) records outline shape data and surface shape data captured by the three dimensional shape measurement device which is analyzed by the control device (17).  The control device (via decision unit (172)) decides if the next layer is to be formed based on the shape data, or if a correction process is required.), controls the laminating device to form another melt bead over the melt bead when the height of the melt bead measured by the height measuring device for each formation of the melt bead of each layer is lower than a value obtained by subtracting a tolerance (At the end of ¶0071, TSUMURAYA teaches that if the layer is smaller as compared with a tolerance range, another layer is formed at the same location.  This disclosure is interpreted as the apparatus being capable of measuring height, checking against a planned height, and forming another layer based on that determination.), and controls the cutting device to remove the melt bead when the height of the melt bead is higher than a value obtained by adding the tolerance to the planned height. (¶0071 teaches that when the layer is over a tolerance range, the error is cut away with a cutting unit (15).)

As to claim 4, TSUMURAYA teaches a computer program product, for manufacturing a laminate-molded object (¶0042 teaches the apparatus is for forming a 3D shaped object and that the methods can be SLS, FDM, ink jet, gypsum powder lamination, or other 3D printing methods.), comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to execute process, the process (¶0095 teaches the operation of the manufacturing apparatus is based on a program that is stored on a memory.  ¶0059 teaches the control device (17) uses a CPU and ROM/RAM to implement data processing.) comprising forming a melt bead of each layer using layer shape data representing the shape of each layer, in which the shape object is divided into a plurality of layers based on shape data representing the shape of the shape object (¶0062 teaches that the layer model information is generated by the apparatus based on the design information for the three dimensional shaped object that is to be manufactured. Figure 2 teaches the object on a platform (13) that is built up of layers.  ¶0005 teaches the method involves building up an object from layers.), and performing a procedure of laminating the melt bead until the shape of the shaped object is formed (¶0005 teaches that an object is manufactured from a plurality of solidified layers.), wherein the formation of the melt bead of each layer includes: forming the melt bead by a laminating device based on the layer shape data of each layer (Figure 2 teaches a laminating device (14) that is described as an irradiation unit in ¶0047.  This is interpreted as an analogous laser to applicant’s laminating device in that it is a laser welding head that is controlled by a controller.  ¶0062 teaches the controller (17) controls the scan path of the irradiation unit (14).  Figure 3b shows the scan path. ¶0065 teaches that the inspecting unit (16) records outline shape data and surface shape data captured by the three dimensional shape measurement device which is analyzed by the control device (17).  The control device (via decision unit (172)) decides if the next layer is to be formed based on the shape data, or if a correction process is required.); measuring the height of the formed melt bead (Figures 1 and 2 teach the inspecting unit (16) that measures information during the process.  ¶0051 teaches the inspection unit can be a contact or non-contact device.  ¶0051 also discloses that the inspecting unit (16) comprises a three dimensional shape measurement device (161) that is interpreted as capable of measuring the height as claimed.); comparing whether the measured height of the melt bead is within a range of a tolerance with respect to a planned height (¶0070 teaches that the analysis unit (171) takes the information from the inspecting unit (16) and calculates the error based on an allowed tolerance range.); forming another melt bead over the melt bead when the height of the melt bead is lower than a value obtained by subtracting the tolerance from the planned height (At the end of ¶0071, TSUMURAYA teaches that if the layer is smaller as compared with a tolerance range, another layer is formed at the same location.  This disclosure is interpreted as the apparatus being capable of measuring height, checking against a planned height, and forming another layer based on that determination.); and removing the melt bead when the height of the melt bead is higher than a value obtained by adding the tolerance to the planned height. (¶0071 teaches that when the layer is over a tolerance range, the error is cut away with a cutting unit (15).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over TSUMURAYA (US 20180071987 A1), in view of ENGEL (US 20150061170 A1), further in view of CARBONE (US 20050173380 A1) and MORI (US 20180065208 A1).
As to claim 1, TSUMURAYA teaches a method for manufacturing a laminate-molded object, comprising: acquiring shape data representing the shape of a shaped object; dividing the shaped object into a plurality of parallel layers based on the shape data and generating layer shape data representing the shape of each layer (¶0062 teaches that the layer model information is generated by the apparatus based on the design information for the three dimensional shaped object that is to be manufactured.); and forming a melt bead of each layer and laminating the melt bead until the shape of the shaped object is formed (¶0062 teaches that the layer model information is generated by the apparatus based on the design information for the three dimensional shaped object that is to be manufactured. Figure 2 teaches the object on a platform (13) that is built up of layers.  ¶0005 teaches the method involves building up an object from layers.), wherein the formation of the melt bead of each layer includes: forming the melt bead by a welding torch provided at a tip end of a robot based on the layer shape data of each layer (Figure 2 teaches a robot (14) that is described as an irradiation unit in ¶0047.  This is interpreted as an analogous robot laser head to applicant’s laminating device. The irradiation unit (14) has a head that emits a heat source and moves on its own according to a controller, and thus is interpreted as a welding torch on a robot.  ¶0065 teaches that the inspecting unit (16) records outline shape data and surface shape data captured by the three dimensional shape measurement device which is analyzed by the control device (17).  The control device (via decision unit (172)) decides if the next layer is to be formed based on the shape data, or if a correction process is required.); measuring the shape of the formed melt bead (Figures 1 and 2 teach the inspecting unit (16) that measures information during the process.    ¶0051 discloses that the inspecting unit (16) comprises a three dimensional shape measurement device (161).  ¶0065 teaches that the inspecting unit (16) measures shape data for the layer that has been manufactured.); comparing whether the measured shape of the melt bead is within a range of a tolerance with respect to a planned shape (¶0070 teaches that the analysis unit (171) compares the shape data received from the inspecting unit (16) with the design information (interpreted as the planned shape) and determines if the data is within a tolerance range.); forming another melt bead by the welding torch of the welding robot (The irradiation unit (14) is interpreted as the welding torch in that is a head that emits a heat source (laser) for acting on metal powder.) over the melt bead when the shape of the melt bead is lower than a value obtained by subtracting the tolerance with respect to the planned shape (At the end of ¶0071, TSUMURAYA teaches that if the layer is smaller as compared with a tolerance range, another layer is formed at the same location.); and removing the melt bead when the shape of the melt bead is higher than a value obtained by adding the tolerance to the planned shape. (¶0071 teaches that when the layer is over a tolerance range, the error is cut away with a cutting unit (15).)
TSUMURAYA does not explicitly disclose forming another melt bead forming another melt bead over the melt bead when the height of the melt bead is lower than a value obtained by subtracting the tolerance with respect to the planned height.
However, ENGEL teaches forming another melt bead forming another melt bead over the melt bead when the height of the melt bead is lower than a value obtained by subtracting the tolerance with respect to the planned height. (¶0063 teaches analyzing the layer for deviations between desired and real characteristics.  A correction is disclosed as printing a “correction layer” in order to add to an undersized layer. ¶0012 teaches the thickness in the vertical direction is considered.)
One of ordinary skill would have been motivated to apply the known height measurement technique of ENGEL to the shape correction method of TSUMURAYA in order to correct an undersized layer (ENGEL ¶0063) and adhere to predefined nominal dimensions of the product. (ENGEL ¶0021)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known height measurement technique of ENGEL to the shape correction method of TSUMURAYA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
TSUMURAYA does not teach removing the melt bead when the height of the melt bead is higher than a value obtained by adding the tolerance to the planned height
However, CARBONE teaches removing the melt bead when the height of the melt bead is higher than a value obtained by adding the tolerance to the planned height. (¶0027 teaches removing height from the just deposited layer via a milling head passed on a net shape within a tolerance of +/- 0.005”.  ¶0072 teaches that the control device of CARBONE measures the layer height during the collection of input data.)
One of ordinary skill would have been motivated to apply the known height measurement technique of CARBONE to the shape correction method of TSUMURAYA in order to render a near net shape for the layer within a specified tolerance.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known height measurement technique of CARBONE to the shape correction method of TSUMURAYA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
TSUMURAYA does not explicitly disclose articulated robots for the cutting and welding robot wherein the tip arm of the articulated welding/cutting robot is movable in three dimensionally so that the welding torch can be at any position with respect to the each layer.  TSUMURAYA does disclose that the cutting tool (15) is movable in two dimensions via a gantry. (Figure 1)
However, MORI teaches articulated robots for the cutting and welding robot (Figure 1 teaches articulated robot arms (32, 33) for use in an additive manufacturing process that are mounted on a gantry (21), such as used in TSUMURAYA, and perform additive manufacturing processes (Figures 4-5 and ¶0076 teach a laser head for additive manufacturing) and subtractive processes (Figure 9 and ¶0100 teaches a subtractive manufacturing is performed on the same workpiece that was completed during the additive manufacturing.) wherein the tip arm of the articulated welding/cutting robot is movable in three dimensionally so that the welding torch can be at any position with respect to the each layer. (Figure 3 details the robot arm where the tip (36), where the tools are, is capable of movement in three dimensions via the movement axes of the robot arm.)
One of ordinary skill would have been motivated to combine the multi axis robot arm of MORI to the irradiation and cutting devices of TSUMURAYA to add the robot arm on the existing gantry of TSUMURAYA in order to provide six axes of movement that are controllable independently of one another (MORI ¶0068) in a device that has multiple functionalities (MORI teaches the robot arm can be used with various tools in Figure 6) to allow better control of the 3-D printing process, as 3-D printed products are known to be created in varying shapes and sizes.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known multi axis robot arm of MORI with the irradiation and cutting devices of TSUMURAYA because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, TSUMURAYA in view of ENGEL, CARBONE, and MORI teaches the method for manufacturing a laminate-molded object according to claim 1, wherein the measuring and the comparing are performed again after the another melt bead forming or the melt bead removing is performed. (TSUMURAYA, ¶0072 teaches that the inspecting/analyzing process is performed for a second time on the solidified layer that has been subjected to correction.  ENGEL, Figure 3 teaches that the apparatus will measure the layer after one is printed.)

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive.

On pages 4-5 of the remarks, applicant argues that Prong [C] of the 112(f) 3 prong test is not met in the interpretation of laminating device, cutting device, and height measuring device.  
Examiner respectfully asserts that the terms “laminating”, “cutting”, and “height measuring” do not convey any specific structure to inform one of ordinary skill in the art what the device is. 

On page 5 of the remarks, applicant argues the 112(a) rejection on the grounds that the written description includes “CAD/CAM 51”, which inherently discloses a computer and a processor.
Examiner respectfully asserts that ¶0022 of the specification states that it is the control device (50) that executes a manufacturing program.  It does not appear the CAD/CAM system is responsible for executing a process by a processor as claimed.  Additionally, the specification is silent regarding a non-transitory computer readable storage medium.  Although ¶0022 describes a memory (53), there is no mention of the memory interacting with the CAD/CAM system, what type of memory it is, or a processor executing information from the memory.

On pages 6-7 of the remarks, Applicant argues that TSUMURAYA does not teach "in a case where it is determined that the height of the melt bead is lower than a value obtained by subtracting a tolerance e from a planned height hk, another melt bead is formed over the melt bead".
Examiner respectfully asserts that this language is not currently present in Claims 1-4, and thus the argument is not commensurate in scope with the rejection.
If the intention was to argue that TSUMURAYA does not teach “controls the laminating device to form another melt bead over the melt bead when the height of the melt bead measured by the height measuring device for each formation of the melt bead of each layer is lower than a value obtained by subtracting a tolerance from a planned height” from Claim 3 or “comparing whether the measured height of the melt bead is within a range of a tolerance 

On Page 7 of the remarks, Applicant argues that the term laminating device should be interpreted under 112(f), so it is unclear whether the applicant is arguing for or against an interpretation of laminating device based on Page 5 of the remarks.  Applicant states that the 112(f) interpretation of laminating device is a welding robot, and that TSUMURAYA does not teach this.
Examiner respectfully asserts that Applicant’s specification gives a number of alternatives in ¶0014 and ¶0045 such that the laminating device is interpreted as a welding robot from ¶0014, or a laser such as Selective Laser Melting (SLM) or Laser Metal Deposition (LMD), electron beam welding, or the like from ¶0045.  Additionally, TSUMURAYA teaches an automated laser head that moves under the control of a controller (¶0062 states that a control device (17) controls the scanning path of the irradiation unit (14). Figure 3b shows the scan path.), which is interpreted laser welding robot.   Thus, even if the 112(f) interpretation of laminating device was constrained to only the “welding robot”, TSUMURAYA is interpreted as teaching the claimed structure.

On Page 7 of the remarks, applicant argues that the current rejection using TSUMURAYA, ENGEL, and CARBONE does not teach the newly added limitations regarding the articulated robots used for the welding and cutting steps.  These arguments are convincing.  However, a new rejection is set forth using MORI (US20180065208A1) to teach the newly added robot arms.

On Pages 7-8 of the remarks, applicant argues that TSUMURAYA teaches stopping of the manufacturing process if there is an error or defect of a level that cannot be corrected.
This argument is not convincing as the claims do not currently mention anything regarding stopping of the process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
The references on the PTO-892 attached to this action all contain robot arms used in 3-D printing processes.
BUDGE (US 20180207857 A1) teaches that it is known to use robot arms, gantries, or a hybrid robot arm gantry in 3-D manufacturing processes in ¶0011.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 November 2021